UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 96-7890



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

         versus

JAMES A. BUTLER,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (CR-91-44-3)


Submitted:   March 13, 1997                 Decided:   March 20, 1997


Before HALL, ERVIN, and WILKINS, Circuit Judges.

Affirmed by unpublished per curiam opinion.


James A. Butler, Appellant Pro Se. Howard Crawford Vick, Jr.,
OFFICE OF THE UNITED STATES ATTORNEY, Richmond, Virginia, for
Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's orders denying his

motion to correct his sentence, petition for recusal, motion to

suppress, and motion requesting the court not to consider his

motions as a habeas motion. We have reviewed the record and the

district court's opinion and find no reversible error. Accordingly,
we affirm on the reasoning of the district court. United States v.
Butler, No. CR-91-44-3 (E.D. Va. Nov. 27, 1996). We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                          AFFIRMED




                                  2